Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 1 of 6




               EXHIBIT 1
       Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 2 of 6




      RETURN DATE: SEPTEMBER 29, 2020               : SUPERIOR COURT

      ANTHONY GUGLIELMO                            J.D. OF NEW HA VEN


     V.                                            :ATNEWHAVEN

     CVS PHARMACY, INC.                            : AUGUST 21, 2020


                    COMPLAINT


                    COUNT I - TELEPHONE CONSUMER PROTECTION ACT
                    47 use 221



 L The plaintiff is a resident of the State of Connecticut.

2. The Defendant is a corporation with its headquarters in Rhode Island. The defendant
conducts regular business in the State of Connecticut, including operating pharmacies

throughout the State.

3.   The Defendant placed numerous calls to the plaintiffs cell phone.

4. .The defendant illegally and improperly failed to provide a means to opt out of the

automated phone calls.

5. Mr. Guglielmo never gave permission to CVS to call him by his private cell phone

number.

6. Said calls were not made for the emergency purposes, in particular to contact Mr.

Guglielmo concerning prescriptions for himsel[
7, Mr. Guglielmo went to the local CVS pharmacy to stop the calls. In spite of his efforts,

the defendant continued to call his cell phone.

7. The plaintiff has been harmed.
        Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 3 of 6




                      COUNT II - TELEPHONE CONSUMER PROTECTION ACT
                     47 USC 227

  1.   Paragraphs 1 to 7 of Count I are hereby rt,alleged.

  2.Mr. Guglielmo received fax calls to his cell phone number. The fax calls were made by the

  defendant CVS

 3. Mr. GuglieJmo contacted CVS pharmacy in an attempt to stop the phone caJls, without
 success.

 4. Said actions were in violation of the Telephone Consumer Protection Act



                    COUNT III - COS 52-570C

 1. Paragraphs 1 to 7 of Count I are hereby realleged.

 2.Mr. Guglielmo received fax calls t0 his cell phone number. Tile fax calls were made by the

defendant CVS

3. Mr. Guglielmo contacted CVS pharmacy in an attempt to stop the phone calls, without
success.

4. Said actions were in violation of the Telephone Consumer Protection Act

                    COUNT IV - UNFAIR TRADE PRACTICES COS 42-11 Oa et seq.

1. Paragraphs 1 to 7 of Count I are hereby realleged.

2.Mr. Guglielmo received fax calls to his cell phone number. The fax calls were made by the

defendant CVS

3. Mr. Guglielmo contacted CVS pharmacy in an attempt to stop the phone calls, without
success.

4. Said actions were in violation of the Telephone Consumer Protection Act

5. The actions of the defendant constitute unfair trade practices.
    Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 4 of 6




WHEREFORE THE PLAINTIFF CLAIMS


  1. Compensatory damages

  2. $500 per violation as provided by CGS 52-570c(d)

  3. Attorney's Fees and costs, CGS 52-570c(d)

  4. $500 per violation, 47 USC 227 ©(5)

  5. Treble Damages as provided by 47 USC ©(5)

  6. Attorney's Fees as provided by CGS 42-1 lOg

 7, Such other and further relief as to equity and law may apply



        Dated: AUGUST 21, 2020

                                     AJ\r'THQNY GUGLIELMO
                                         /f "'~   ,_,">'j_   ---~·
                                      B)r'Rob~tt M. Singer, Esq.
                                     Law Offices of Robert M. Singer, L.L.C.
                                     2572 Whitney Avenue
                                     Hamden; CT 06518
                                     203-248-8278
                                     rsingeffit(ljJyahoo. com
      Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 5 of 6




             DEMAND FOR RELIEF



   The amount, legal interest or property in demand is greater than

THAN FIFTEEN THOUSAND AND N0/100 DOLLARS ($15,000) exclusive ofinterest
and costs.


  Dated at Hamden, CT this 21st Day of AUGUST, 2020


                                          THE PLAINTIFF



                                                    /!
                                            /,,,.
                                                /    •·


                                --·-- ---.--~-----· ----------- ~H---
                                          BY ROBERT M. SINGER> ESQ.
                                          HIS ATTORNEY
                                          2572 '11/hitney Avenue
                                         Hamden, CT 06518
                                         203-248-8278
    Case 3:20-cv-01560-JBA Document 1-1 Filed 10/15/20 Page 6 of 6




WHEREFORE THE PLAINTIFF CLAIMS


  1. Compensatory damages

  2. $500 per violation as provided by CGS 52-570c(d)

  3. Attorneyts Fees and costs, CGS 52-570c(d)

  4. $500 per violation, 47 USC 227 ©(5)

  5. Treble Damages as provided by 47 USC ©(5)

 6. Attorney's Fees as provided by CGS 42.-1 lOg

 7. Such other and further relief as to equity and law may apply



        Dated: AUGUST 21, 2020

                                     ANTHQ!;iY GUGLIELMO
                                        \._.~,-~   ~=-./

                                     BY Robert M. Singer, Esq.
                                     Law Offices of Robert M. Singer, L.L.C.
                                     2572 Whitney Avenue
                                     Hamden, CT 06518
                                     203-248-8278
                                     n-iinge.1·ct(a$yahoo.com
